Citation Nr: 0204773	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  01-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

(The Board will address the issues of entitlement to a rating 
in excess of 20 percent for residuals of a gunshot wound of 
the chest, entitlement to a compensable rating for residuals 
of a shell fragment wound of the eyes, and entitlement to a 
compensable rating for residuals of shell fragment wounds, 
including scars, of the extremities in a separate decision).  


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to May 
1969, including in the Republic of Vietnam during the Vietnam 
era.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision, in 
which the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA) increased the rating 
assigned the veteran's PTSD to 70 percent.    

The Board notes that the veteran testified in support of his 
claim at a videoconference hearing held before the 
undersigned in November 2001.  At that time, the veteran 
indicated that he was accepting this type of hearing in lieu 
of an in person hearing before a traveling Member of the 
Board.  During the hearing, the veteran and his attorney 
submitted evidence with a waiver of RO consideration in 
accordance with 38 C.F.R. § 20.1304 (2001).  The undersigned 
held the record open for 30 days so that the veteran could 
submit additional evidence.  The Board received such evidence 
in December 2001.  

The Board also notes that, during the hearing, the veteran 
raised claims of entitlement to an earlier effective date for 
the assignment of a 70 percent rating for PTSD and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
RO has not adjudicated these claims; therefore, the Board 
will not address them in this decision.  In any event, given 
the Board's favorable decision with regard to the veteran's 
PTSD claim, the latter claim is moot.  With regard to the 
former claim, however, the Board refers this matter to the RO 
for appropriate action. 

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound of the chest, entitlement to a 
compensable rating for residuals of a shell fragment wound of 
the eyes, and entitlement to a compensable rating for 
residuals of shell fragment wounds, including scars, of the 
extremities.  When the Board completes this development, it 
will notify the veteran as required by Rule of Practice 903.  
67 Fed. Reg. 3,099-3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  The Board will then wait for, and 
review, a response to the notice and, thereafter, prepare a 
separate decision addressing these issues.


FINDING OF FACT

The veteran's PTSD results in total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to a higher rating for PTSD.  In November 1999, the RO 
increased the rating assigned the veteran's PTSD to 70 
percent.  The veteran appealed this decision. 

During the pendency of the appeal, Congress passed 
legislation that enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107).  The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  The VA has indicated that, with the 
exception of the amended provisions of 38 C.F.R. §§ 3.156(a), 
3.159(c) (the second sentence), and 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not developed 
or considered the veteran's claim pursuant to the VCAA.  
However, given that the outcome of this claim is favorable to 
the veteran, the veteran will not be prejudiced by the 
Board's decision to proceed in adjudicating this claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The veteran seeks a rating in excess of 70 percent for PTSD.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2001).  

The RO has evaluated the veteran's PTSD as 70 percent 
disabling pursuant to 38 C.F.R. § 4.130, DC 9411.  The 
veteran asserts that this evaluation does not accurately 
reflect the severity of his PTSD symptomatology and that his 
PTSD renders him totally disabled.  

According to DC 9411, a 70 percent rating is assignable where 
symptomatology causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assignable when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2001).   

In this case, based on the evidence discussed below, it 
appears that the veteran's PTSD disability picture more 
nearly approximates the criteria for the 100 percent rating 
under DC 9411. 

The veteran served in combat operations as a Light Weapons 
Infantryman in the Republic of Vietnam during the Vietnam 
era.  During this time period, he was wounded on two separate 
occasions.  Thereafter, he was awarded the Purple Heart.  

In November 1997, the RO granted the veteran service 
connection for PTSD and rated that disability 30 percent 
disabling.  The RO's rating was based, in part, on the 
results of a VA examination conducted in August 1997.  During 
this examination, an examiner found the veteran to have mild 
to moderate social and industrial impairment due to his PTSD.  
The examiner assigned the veteran's PTSD and dysthymia a 
Global Assessment of Functioning (GAF) score of 60.  

In December 1997, the veteran underwent a private 
psychological evaluation.  During this evaluation, he 
complained of suicidal ideation as well as vegetative signs 
of depression, a sleep disturbance, irritability, difficulty 
with concentration, social withdrawal, low levels of self-
esteem, and high levels of anxiety.  The examiner noted that 
the veteran's affect was constricted and his mood was 
anxious.  Based on the clinical interview and a battery of 
psychological tests, the examiner concluded that the veteran 
had chronic, severe, delayed-onset PTSD, with major 
depression.  He assigned the veteran's disorders a GAF score 
of 45 and recommended treatment with psychotropic medication 
and close monitoring due to suicidal potential.  

At a subsequent VA examination in August 1999, the veteran 
reported nightmares, intrusive thoughts, and flashbacks.  He 
also reported that his depression was worsening, that he felt 
worthless, that he had recently been demoted at work because 
of his poor performance, that he had tremendous apathy and 
indifference toward himself and his career, and that he chose 
to isolate himself from people, including close family 
members.  He indicated that, for the past six months, he had 
been receiving mental health treatment, including medication, 
at the VA Medical Center in Oklahoma City.  The examiner 
commented that, although the veteran had sustained steady 
employment for 30 years, he had paid a great price in 
maintaining such employment given his severe anxiety.  The 
examiner commented that, for 30 years, the veteran had made 
extreme efforts to function marginally as an analytic worker, 
and that despite these efforts, within the past five years, 
his symptoms had begun to affect his work performance, he had 
not been able to exercise leadership skills, and his employer 
found him to be performing below par.

The examiner indicated that the veteran was extremely 
preoccupied and markedly anxious.  During a mental status 
evaluation, the veteran was able to maintain only 20 to 25 
percent eye contact.  The examiner indicated that the 
veteran's speech was markedly hesitant and that the veteran 
had marked agoraphobia, severe anxiety, severe difficulty 
falling asleep and mild tremulousness.  The examiner also 
indicated that the veteran's short-term memory and 
intelligence were partially impaired, that he had difficulty 
with concentration, and that he experienced flashbacks daily 
and intrusive thoughts triggered by smells and sounds of 
Vietnam.  The examiner diagnosed chronic, severe PTSD and 
dysthymic disorder and assigned a GAF score of 45. 

VA outpatient treatment records dated from 1999 to 2001 
confirm that the veteran is receiving treatment for PTSD.  In 
April 1999, a VA psychologist found that the veteran's PTSD 
had worsened with the past few years.  In November 2000, a VA 
psychiatrist assigned the veteran's PTSD a GAF score of 65. 

In December 2001, a vocational consultant reviewed the 
veteran's medical records. The consultant noted that the 
veteran had not received a pay raise for 15 years and had 
been written up and demoted because of poor performance and 
attitude problems.  Based on his review of the file, 
particularly the August 1999 VA examination report, he found 
that, as of May 2001, the veteran was unable to perform his 
job duties due to his inability to cope with the normal job 
stressors.  The consultant concluded that the veteran would 
be unable to perform any work in the national or regional 
economies as a result of his PTSD.  

The GAF score is probative evidence for VA rating purposes 
because it indicates a person's ability to function in the 
areas of concern in rating disabilities for VA purposes.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In this case, 
examiners have most recently assigned the veteran's PTSD GAF 
scores of 45 and 65.  However, the Board accords the latter 
score less weight as it was not based on a comprehensive 
evaluation of the veteran and a complete review of the claims 
file.  According to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV), which the VA has 
adopted at 38 C.F.R. §§ 4.125, 4.130 (2001), a GAF score of 
41 and 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

As pointed out by several mental health professionals, the 
veteran's PTSD has clearly worsened since the RO increased 
the rating assigned that disability to 70 percent.  The next 
highest rating that may be assigned the veteran's PTSD is 100 
percent, and according to the score of 45 assigned by the VA 
examiner in August 1999, such a rating is warranted.  
According to the aforementioned definition, that score is 
often indicative of an inability to keep a job, a finding 
that, in this case, is supported by the vocational 
consultant's opinion and other clinical evidence of record 
suggesting total social and occupational impairment.  This 
evidence includes notations of examiners indicating that the 
veteran is unable to perform duties of employment and to 
exercise leadership skills, is impaired in intelligence, 
concentration and short-term memory, and has suicide 
potential. 

In sum, the evidence establishes that the veteran's PTSD 
results in total occupational and social impairment.  The 
Board thus concludes that the evidence supports a 100 percent 
schedular rating for PTSD under 38 C.F.R. § 4.130, DC 9411.  


ORDER

A 100 percent rating for PTSD is granted subject to the 
statutory and regulatory provisions governing the payment of 
monetary awards.  



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

